Metcalf, J.
This case must follow that of Charlestown v. Groveland. It is true that the husband did not, in this case, request that his wife should be committed to the hospital, as the husband did in that case; nor does it appear that he consented to her commitment. But he knew that she was committed by authority of the law, which was paramount to his will in the matter; and he omitted to support her at the hospital, and left her to be supported by the Commonwealth. This support, furnished at the Commonwealth’s expense, prevented his gaining a settlement in Worcester. As he acquired no settlement there, his wife acquired none, and Worcester was not the place of her settlement when she was committed to the hospital, nor has it since become such.

Judgment fir the defendant.